Order                                                             Michigan Supreme Court
                                                                        Lansing, Michigan

  April 16, 2010                                                               Marilyn Kelly,
                                                                                   Chief Justice

  140297 & (62)                                                          Michael F. Cavanagh
  140299                                                                 Elizabeth A. Weaver
                                                                          Maura D. Corrigan
                                                                         Robert P. Young, Jr.
                                                                         Stephen J. Markman
  In re INVESTIGATIVE SUBPOENAS.                                         Diane M. Hathaway,
  _________________________________________                                             Justices


  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
  v                                               SC: 140297
                                                  COA: 284993
                                                  Grand Traverse CC:
  MEIJER, INC.,                                   08-026516-PZ
             Respondent-Appellee,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellants.
  _________________________________________/
  In re INVESTIGATIVE SUBPOENAS.
  _________________________________________
  GRAND TRAVERSE COUNTY PROSECUTOR,
           Petitioner-Appellee,
  v                                               SC: 140299
                                                  COA: 284993
                                                  Grand Traverse CC:
  MEIJER, INC.,                                   08-026516-PZ
             Respondent-Appellant,
  and
  DICKINSON WRIGHT EMPLOYEES,
             Respondents-Appellees.
  _________________________________________/

      On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The applications for leave to appeal the November 19, 2009 judgment of
                                                                                                               2

the Court of Appeals are considered. We DIRECT the parties to submit supplemental
briefs, within 35 days of the date of this order, addressing the effect, if any, of Citizens
United v Federal Election Commission, 558 US ___; 130 S Ct 876; 175 L Ed 2d 753
(2010), on this case. The applications for leave to appeal remain pending.

       WEAVER, J., would grant leave to appeal and then direct the parties to submit
supplemental briefs, within 35 days of the date of this order, addressing the effect, if any,
of Citizens United v Federal Election Commission, 558 US ___; 130 S Ct 876; 175 L Ed
2d 753 (2010), on this case.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 16, 2010                      _________________________________________
       d0413                                                                 Clerk